Citation Nr: 1137422	
Decision Date: 10/04/11    Archive Date: 10/11/11

DOCKET NO.  11-05 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for status post bilateral rotator cuff repair (claimed as bilateral shoulder disorder) as secondary to service-connected residuals of a gunshot wound to the left foot.

2.  Entitlement to service connection for status post bilateral quadriceps tendon repair (claimed as bilateral knee disorder) as secondary to service-connected residuals of a gunshot wound to the left foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Coyle, Counsel


INTRODUCTION

The Veteran served on active duty from March 1943 to October 1945. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Indianapolis, Indiana, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied entitlement to the benefits currently sought on appeal.  Timely appeals were noted from that decision.

A hearing on these matters was held before the undersigned Veterans Law Judge sitting at the RO on May 2, 2011.  A copy of the hearing transcript has been associated with the file.

For good cause shown, namely the Veteran's advanced age, a motion to advance this appeal on the Board's docket has been granted under the authority of 38 U.S.C.A. § 7107(a) and 38 C.F.R. § 20.900(c).  

In July 2011, the Board remanded these issues to the RO (via the Appeals Management Center (AMC)) for further evidentiary development.  After completion of the requested development, the case is back before the Board for further appellate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.




REMAND

In April 2008, the Veteran suffered a fall which resulted in bilateral rotator cuff and quadriceps tendon injuries.  He has testified that a flareup of pain from his service-connected residuals of a gunshot wound to the left foot caused him to fall and sustain these injuries.  

In relevant part, in July 2011 the Veteran received a VA examination of his joints.  The claims folder was reviewed.  The examiner found that he could not come to a conclusion as to whether the Veteran's fall was caused by his left foot disability without resorting to speculation, because "[t]here is too much variability in the available information regarding the status of the foot and the circumstances of the falls to make a determination..."  

The Board notes that an examiner's conclusion that a diagnosis or etiology opinion is not possible without resort to speculation is a medical conclusion just as much as a firm diagnosis or a conclusive opinion.  However, before relying on such an opinion, the Board must consider such factors as whether the examiner explained the basis for such an opinion or the basis must be otherwise apparent in the review of the evidence, whether the opinion is based on sufficient facts or data, whether the examiner based the opinion on the limitations of knowledge in the medical community at large, and whether the examiner identified what facts cannot be determined.  Jones v. Shinseki, 23 Vet. App. 382 (2010). 

Although the examiner stated that there was "too much variability in the available information regarding the status of the foot and the circumstances of the fall," the examiner did not discuss the Veteran's lay evidence as to the symptoms caused by his service-connected residuals of a gunshot wound to the left foot, nor did he discuss two prior VA examinations of the Veteran's foot which detailed the symptomatology associated with his service-connected disability.  The examiner also did not discuss the April-July 2008 medical records detailing the Veteran's treatment for his fall.  Moreover, the examiner's examination of the Veteran's left foot was cursory at best.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA orthopedic examination to determine the nature and etiology of his status post bilateral rotator cuff and quadriceps tendon repairs.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All indicated studies should be conducted.  All pertinent pathology which is found on examination should be noted in the evaluation report.

The examiner should render an opinion as to whether the Veteran's rotator cuff and quadriceps tendon injuries were either caused (proximately due to or the result of) or aggravated by a flareup of pain from his service-connected residuals of a gunshot wound to the left foot.  The examiner must perform a detailed examination of the Veteran's left foot and reconcile his or her opinion with the Veteran's reports as to the symptoms caused by his service-connected gunshot wound residuals; the April-July 2008 records of the Veteran's treatment for injuries sustained in his fall; and VA examinations of the Veteran's foot, dated May 2002 and April 2009.  A detailed rationale for any conclusions drawn by the examiner must also be provided.

2.  After the above has been completed, readjudicate the issues on appeal, taking into consideration all evidence added to the file since the most recent VA adjudication.  If the issues on appeal continue to be denied, the Veteran and his representative must be provided a supplemental statement of the case.  The Veteran must then be given an appropriate opportunity to respond.  Thereafter, the case must be returned to the Board for appellate review.

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A.      §§ 5109B, 7112.



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).



